Per Curiam.
The order so far as appealed from should be modified by granting a bill of particulars to the following extent: By whom in plaintiff’s organization and to whom in defendant’s organization the existence of the several alleged resale orders was made known, with the respective dates when it is claimed such information was communicated; the name and address of each customer from whom the respective resale orders were received by the plaintiff; the details and terms of each such resale order; the date when each such resale order was received by the plaintiff; an itemized statement of the alleged special damages comprised in the claim of $50,000; a detailed statement of all the alleged gains or profits claimed to have been lost by the plaintiff; a detailed statement of the alleged damages to plaintiff’s reputation and credit; a statement alleging generally the defects which plaintiff claims existed in the material manufactured by the defendant and a *242statement showing in what respects the material failed to comply with the instructions and specifications given by the plaintiff to the defendant.
The order, as above modified, should be affirmed, without costs.
Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.
Order, so far as appealed from, modified as indicated in opinion and as so modified affirmed, without costs. Settle order on notice.